DETAILED ACTION


Response to Amendment
Applicant’s amendments filed on May 11, 2021 have been entered. Claim 8 has been amended. Claims 1-7 were previously withdrawn. Claims 1-15 are still pending in this application, with claim 8 being independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

3.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchflower et al. (US 20120263154 A1), referred herein as Blanchflower in view of IDS Cohen (US 20130272574 A1), referred herein as Cohen.
Regarding Claim 8, Blanchflower teaches a method for displaying and interacting with a dynamic real-world environment created from images captured from a real-world environment (Blanchflower- Claim 9: where once a user activates an icon or other object within the augmented reality scenario; [0026] each trigger may be previously defined to correspond to an augmented reality that may be presented on a display screen of a mobile computing device; [0045] an image of a three-dimensional real world object is captured using sensor tracking, as shown in block 805. At block 810, sensor data is generated based on the image. At block 815, multiple sets of virtual reality data is generated based on the sensor data. These sets of virtual reality data may correspond to different variations of the sensor data based on changes in angles, orientation as simulated by an augmented reality simulation application), said method comprising:
providing a mobile computing device having a processor, memory, and software stored in said memory (Blanchflower- [0024] FIG. 3A is a block diagram that illustrates an example of applications that may be included in a mobile computing device, in accordance with some embodiments of the invention. The mobile computing device 110 illustrated in FIG. 1 may be configured with various applications);
capturing information of a real-world environment using one or more of a camera, a microphone, and a locator of the mobile computing device (Blanchflower- [0024] 
sending the information to a server (Blanchflower- [0023]: The application transmits the characteristics information of the trigger object and the background, as well as geographical information of the location of the trigger objects over to a server);
said software including a feature identifier that processes environment information against a feature database to generate one or more identified features corresponding to images or audio data captured by said camera and said microphone (Blanchflower- [0041]: At block 615, a test is performed to determine whether the signature is a new signature that the server computing devices have not seen before. When that is a new signature, then the server computing devices may identify an augmented reality to associate the signature with. It may be possible that a user of the mobile computing device may have already been presented with a list of registered triggers as well as a list of the related augmented reality identifiers; Claim 6. identifying visual characteristics information of trigger objects and background scene around the 
receiving, from the server, the information and at least one ARBit, wherein said ARBit includes a data object that has one or more characteristics matched to said identified features and said data object being displayable on said mobile computing device (Blanchflower- [0034]: The augmented reality simulation engine brings the characteristics of the real-world 3D object including its depth, image, and lighting characteristics inside the augmented reality processing system and treated in a similar manner to virtual objects in the augmented reality environment; [0043]: augmented reality information is received from the server computing devices; [0029] The image processing application 310 of the mobile computing device may use the trigger image information 380 to generate the characteristics information 381. The characteristics information 381 may then be transmitted from the mobile computing device to the server computing device);
searching an ARBit database for a plurality of ARBits, and adding the matched ARBits to an ARBit collection (Blanchflower [0033] The signature information may then be used by the augmented reality server 515 to identify a corresponding augmented reality stored in the augmented reality database 520. The identified augmented reality may then be retrieved, transmitted to the mobile computing devices 360, 370 and presented within the bounding boxes on the display screens 361, 371 of the mobile computing devices 360, 370; [0034] For some embodiments, the augmented reality 
sending the ARBit collection to the mobile computing device wherein the ARBit collection differs from a previously generated ARBit collection (Blanchflower [0033] The identified augmented reality may then be retrieved, transmitted to the mobile computing devices 360, 370 and presented within the bounding boxes on the display screens 361, 371 of the mobile computing devices 360, 370. For some embodiments, the GPS information may also be transmitted by the mobile computing device along with the characteristics information. Time information related to when the corresponding image or the video stream is captured may also be transmitted by the mobile computing device. The GPS information and/or time information may be used by the augmented reality server 515 to quickly search for and identify the desired augment reality; [0034] a tracker assigns consistent labels to the tracked objects in different frames of a video. Additionally, depending on a tracking domain, a tracker can also provide object-centric information, such as orientation, area, or shape of an object);
said software further including an environment generator that utilizes said identified features to generate a dynamic real world environment display that resembles said real-world environment (Blanchflower- [0034]: The augmented reality simulation engine brings the characteristics of the real-world 3D object including its depth, image, and lighting characteristics inside the augmented reality processing system and treated in a similar manner to virtual objects in the augmented reality environment).
displaying a view of at least part of the dynamic real-world environment containing the ARBit collection to the user (Blanchflower- [0023]: a computer-
manipulating the view based upon user input (Blanchflower- [0034]: displaying the augmented reality scenario based on the position and orientation view point of that video camera ... provide object-centric information, such as orientation, area, or shape of an object); and
in response to selection of the ARBit collection within the view by the user, interacting with the user based upon a type of the ARBit (Blanchflower- Claim 9: performs a pre-configured anticipated implicit behavior that the application resident on the mobile device is detecting for), wherein the ARBit is a data object, displayable within the dynamic real-world environment, with associated virtual data ( [0033]: The signature information may then be used by the augmented reality server 515 to identify a corresponding augmented reality stored in the augmented reality database 520. The identified augmented reality may then be retrieved, transmitted to the mobile computing devices 360, 370 and presented within the bounding boxes on the display screens 361, 371 of the mobile computing devices 360, 370; [0045]: These sets of virtual reality data may correspond to different variations of the sensor data based on changes in angles, orientation as simulated by an augmented reality simulation application). Any digital data related to augmented reality are interpreted as ARBit.
Blanchflower does not teach 
that match at least one of a plurality of features previously identified in the information captured of the real-world environment and based upon the current location of the mobile device.
Cohen- [0026] In FIG. 1, a first exemplary class of processes 100 includes: step 110 wherein a user captures at least one image of an object using a mobile device; step 120 wherein at least part of the image, or information derived therefrom, or both, is sent via a network to a distal server; step 130 wherein the server recognizes at least one object in the image; and step 140 wherein the server determines some information, based on the identity of the object and other information, such as the current time, the observed state of the object, the location of the user; [0029] In FIG. 2, another class of methods 200 of interacting with a virtual space, comprises: step 210 of using a mobile device to electronically capture image data of a real-world object; step 220 of using the image data to identify information related to the real-world object).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified Blanchflower to incorporate teachings of Cohen, and applying the virtual object identification according to user’s location, as taught by Cohen into the method for implementing shared experiences using mobile computing devices. 
.

4.	Claim(s) 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchflower et al. (US 20120263154 A1), referred herein as Blanchflower in view of IDS Cohen (US 20130272574 A1), referred herein as Cohen further in view of Langseth (US 20130178257 A1), referred herein as Langseth.
Regarding Claim 9, Blanchflower in view of Cohen teaches the method of claim 8, but does not specifically teach wherein: the at least one ARBit has an ARBit type selected from the group including game, image, video, coupon, sound, and link to a website. 
However, Langseth teaches the at least one ARBit has an ARBit type selected from the group including game, image, video, coupon, sound, and link to a website (Langseth- [0008]: For example, the virtual object content may include any text, pictures, graphics, audio, video, icons, games, software, virtual currency, real currency that can be exchanged for actual cash or electronic credits, maps, offers, coupons, or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blanchflower in view of Cohen to incorporate teachings of Langseth, and to replace the game described in Blanchflower with image, video, coupon, sound, and link to a website. 


Regarding Claim 10, Blanchflower in view of Cohen further in view of Langseth  teaches the method of claim 9, and further teaches wherein: the ARBit type of the at least one ARBit is a game, and executing an interactive game and interacting with the user to play the game (Blanchflower- Claim 9: The computer generated method of claim 8, where once a user 1) activates an icon or other object within the augmented reality scenario; Langseth- [0001]: play games that involve interaction with the virtual objects). Same motivation as Claim 9 applies here.

Regarding Claim 11, Blanchflower in view of Cohen further in view of Langseth  teaches the method of claim 9, and further teaches wherein: the ARBit type of the at least one ARBit is an image and displaying an image to the user (Langseth- [0008]: For example, the virtual object content may include any text, pictures, graphics, audio, video, icons, games, software, virtual currency, real currency that can be exchanged for actual cash or electronic credits, maps, offers, coupons, or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto). Same motivation as Claim 9 applies here.

Regarding Claim 12, Blanchflower in view of Cohen further in view of Langseth  teaches the method of claim 9, and further teaches wherein: the ARBit type of the at Langseth- [0008]: For example, the virtual object content may include any text, pictures, graphics, audio, video, icons, games, software, virtual currency, real currency that can be exchanged for actual cash or electronic credits, maps, offers, coupons, or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto). Same motivation as Claim 9 applies here.

Regarding Claim 13, Blanchflower in view of Cohen further in view of Langseth  teaches the method of claim 9, and further teaches wherein: the ARBit type of the at least one ARBit is a coupon and displaying a coupon to the user (Langseth- [0008]: For example, the virtual object content may include any text, pictures, graphics, audio, video, icons, games, software, virtual currency, real currency that can be exchanged for actual cash or electronic credits, maps, offers, coupons, or other content or virtual items embedded in or otherwise associated with the virtual objects and any designs or other customizations that have been applied thereto). Same motivation as Claim 9 applies here.

Regarding Claim 14, Blanchflower in view of Cohen further in view of Langseth  teaches the method of claim 9, and further teaches wherein: the ARBit type of the at least one ARBit is sound and playing a sound to the user (Langseth- [0008]: For example, the virtual object content may include any text, pictures, graphics, audio, video, icons, games, software, virtual currency, real currency that can be exchanged for Same motivation as Claim 9 applies here.

Regarding Claim 15, Blanchflower in view of Cohen further in view of Langseth  teaches the method of claim 9, and further teaches wherein: the ARBit type of the at least one ARBit is link to a website and displaying a selectable link to a website to the user (Blanchflower- [0066]: A user via a browser from the client computing system 208-1 may interact with the web page, and then supply input to the query/fields and/or service presented by a user interface of the application. The web page may be served by a web server computing device 204-1 on any Hypertext Markup Language (HTML) or Wireless Access Protocol (WAP) enabled client computing system 208-1 or any equivalent thereof).


Response to Arguments
Applicant's arguments filed on May 11, 2021, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claim 8 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.

Frist of all, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 8. When reading the preamble in the context of the entire claim, the recitation "created from images captured from a real-world environment" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
Secondly, Paragraph [0045] of Blanchflower explicitly describes, “an image of a three-dimensional real world object is captured using sensor tracking, as shown in block 805. At block 810, sensor data is generated based on the image. At block 815, multiple sets of virtual reality data is generated based on the sensor data. These sets of virtual reality data may correspond to different variations of the sensor data based on changes in angles, orientation as simulated by an augmented reality simulation application”, from where, the virtual reality data is generated based on the 3D real world object captured by a camera, and the VR varies based on changes in angles, orientation of the real-world image capturing device. Regarding this argument, it is respectfully noted that, 
Further claimed limitation mapping citation from Blanchflower is included in above detail action.
On Applicant’s Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Samantha (YUEHAN) WANG/

Art Unit 2611